State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 17, 2015                    520682
________________________________

In the Matter of the Claim of
   EDWARD L. LUCAS,
                    Respondent.

TOWN OF NORTH HEMPSTEAD,                     MEMORANDUM AND ORDER
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   November 16, 2015

Before:    McCarthy, J.P., Egan Jr., Rose, Lynch and Clark, JJ.

                              __________


      Elizabeth D. Botwin, Town Attorney, Manhasset (Amanda Abata
of counsel), for appellant.

     Francis J. Smith, Albany, for Edward L. Lucas, respondent.

                              __________


Rose, J.

      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed May 27, 2014, which ruled that claimant was entitled
to receive unemployment insurance benefits.

      Claimant was terminated from his job as a cashier for the
employer's parking district because he failed to maintain
accurate financial records. The Department of Labor initially
determined that claimant was eligible for unemployment insurance
benefits and the employer objected. Following a hearing, an
Administrative Law Judge overruled the Department's decision,
finding that claimant was terminated due to misconduct and, thus,
was disqualified from receiving benefits. Ultimately, the
                              -2-                520682

Unemployment Insurance Appeal Board reversed and sustained the
Department's initial determination. The employer now appeals.

      "Conduct that is detrimental to an employer's interest and
contrary to an established policy has been found to constitute
disqualifying misconduct" (Matter of Portis [Commissioner of
Labor], 118 AD3d 1195, 1195 [2014] [citation omitted]; see Matter
of Sealey [Commissioner of Labor], 81 AD3d 1022, 1023 [2011]).
Here, claimant's duties included, among other things, utilizing
the employer's established record-keeping procedures to
accurately enter daily parking voucher sales and bank deposits of
such sales and parking meter revenue. Following a substantial
drop in parking revenue, an audit was conducted by the employer's
comptroller that revealed numerous occasions when claimant under-
reported parking meter deposit amounts, while simultaneously
over-reporting the amounts he had collected for the sale of the
parking vouchers on those same dates. According to the
comptroller, the over-reporting included the recording of sales
of parking vouchers, in the exact same amount as had been under-
reported from the parking meter deposit slips, to individuals who
did not reside in the town and were, therefore, ineligible to
purchase such vouchers. Further, although claimant was required
to list the serial numbers of the vouchers that he sold each day,
the record reflects that, on the numerous days when he improperly
reported the parking meter deposit amounts, his handwritten
entries of the serial numbers of the vouchers he sold were
illegible, rendering an accurate accounting of the total money
collected impossible. Given claimant's clear and repeated
failure to comply with the employer's record-keeping policies and
procedures regarding the accurate recording of voucher
transactions and bank deposits, substantial evidence does not
support the Board's decision that he was entitled to receive
benefits (see Matter of Cappello [ELRAC LLC–Commissioner of
Labor, 113 AD3d 952, 953 [2014]; Matter of Larsen [Commissioner
of Labor], 288 AD2d 544, 544 [2001]; Matter of Rooney [Sweeney],
236 AD2d 775, 775 [1997]). Accordingly, the decision must be
reversed. In light of the foregoing, we need not address the
employer's remaining claim.

     McCarthy, J.P., Egan Jr., Lynch and Clark, JJ., concur.
                              -3-                  520682

      ORDERED that the decision is reversed, without costs, and
matter remitted to the Unemployment Insurance Appeal Board for
further proceedings not inconsistent with this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court